      Case 5:19-cv-00079-BSM Document 67 Filed 03/29/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

DEVERICK SCOTT                                                             PLAINTIFF
ADC #131042

v.                        CASE NO. 5:19-CV-00079-BSM

WENDY KELLEY, et al.                                                    DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED, this 29th day of March, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
